Citation Nr: 0635024	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral elbow 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current left ankle disability that is due to any incident or 
event in active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current bilateral shoulder disability that is due to any 
incident or event in active military service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current bilateral elbow disability that is due to any 
incident or event in active military service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current low back disability that is due to any incident or 
event in active military service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).  

2.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).  

3.  A bilateral elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).  

4.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.  
In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2003 letter informed the veteran that VA 
would obtain all relevant medical records, employment 
records, and records from other Federal agencies.  He was 
advised that it was his responsibility to send medical 
records showing he has persistent or recurrent symptoms of a 
disability as well as records showing a relationship between 
his current disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also advised that he should 
send information describing the additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to the claim regarding his disability rating.  

The Board finds that the content of the April 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letter, the May 2003 Statement of the Case (SOC) and 
September 2004 Supplemental Statement of the Case (SSOC) were 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, the Board finds that VA has satisfied 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Board finds no prejudice 
to the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  
The veteran's claimed disabilities are not any of the 
diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection for a left 
ankle, bilateral shoulder, bilateral elbow, and low back 
disability is warranted because he incurred the disabilities 
in service.  After carefully reviewing the evidence of record 
the Board finds there is no competent medical evidence 
showing the veteran has a current disability that is due to 
his military service.  

Due to the similar evidence related to these claims and the 
similar disposition of the issues, the Board will address 
them in common discussion.  

The veteran's service medical records contain no complaints, 
treatment, or findings related to a shoulder, elbow, or low 
back disability.  With regard to the veteran's left ankle, 
the Board notes that, in May 1973, he suffered a severe 
sprain to his left ankle after slipping on a wet surface.  X-
rays revealed no evidence of fracture or dislocation but 
physical examination revealed minimal swelling and pain.  The 
veteran's left foot disability was treated with ace bandages, 
a walking cast, and physical therapy and he was put on light 
duty for a short period of time.  In June 1973, an examiner 
stated he did not think the veteran needed light duty any 
longer, noting there was no evidence of serious injury and 
that the veteran only limped when observed.  The veteran did 
not complain of problems with his left ankle again until 
December 1973, when he re-injured his left foot.  The 
examiner noted there was no ankle injury and that the veteran 
had a possible strain.  At the veteran's separation 
examination in September 1974, his feet, spine, and other 
musculoskeletal systems were normal.  On the associated 
report of medical history, the veteran denied currently 
having, or ever having foot trouble, a painful or trick 
shoulder or elbow, and recurrent back pain.  

There is no medical evidence showing the veteran received 
treatment for his claimed disabilities after he was separated 
from service.  In this context, the Board notes that, at the 
September 2005 Travel Board hearing, the veteran testified he 
was treated for his left ankle problem the VA Medical Center 
in Dallas in 1975, but he also testified that he has not 
received any treatment for his left ankle disability since 
that time.  The veteran also testified that he received 
treatment for his back problems at the Peter Smith County 
Hospital, but that he is not currently receiving treatment.  
Although the veteran testified that he received treatment for 
his left ankle and low back disabilities after service, the 
Board finds probative that he filed a claim for service 
connection immediately after he was separated from service in 
1974 and a few years thereafter in 1980, but did not claim a 
disability related to his left ankle, shoulders, elbows, or 
back.  Although he referred to "bad ankles" in the 1974 
claim, he subsequently referred only to the right ankle, and 
on VA examination in November 1980 reported that his left 
ankle gave him no difficulty.

Regardless, review of the evidentiary record reveals there is 
no competent medical evidence showing the veteran currently 
has a left ankle, bilateral shoulder, bilateral elbow, or low 
back disability.  In this regard, the Board notes that VA 
outpatient treatment records, dated from February 2003 to 
April 2004, reveal no complaints, treatment, or diagnoses 
related to any of the claimed disabilities.  Degenerative 
joint disease (DJD) is listed as one of his problems, but 
there is no indication of specific joints affected by DJD or 
x-ray evidence of such.  The Board also notes that the 
veteran testified that he is not currently receiving 
treatment for any of the claimed disabilities.  Absent proof 
of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the 
veteran's claims for service connection for a left ankle, 
bilateral shoulder, bilateral elbow, and low back disability 
must be denied, as the evidence fails to establish he has the 
claimed conditions.  There is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral elbow 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


